DETAILED ACTION
This Office Action is in response to claims filed on 11/4/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a communicator configured to” in claim 1, “a resource manager configured to” in claims 1, 4-5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2018/0012191 A1); in view of Carlson et al. (US 9591140 B1).

Regarding claim 1; Rosenberg discloses an information processing apparatus (meeting server; see Fig. 1) configured to accept a request to use a resource that 10is reserved (receives from a client device a join request for a user to join a scheduled web-based meeting held in a personal meeting room; see paragraph [0040], Fig. 3 and Fig. 5); and the information processing apparatus 20includes a resource manager configured to determine whether to allow usage of the resource that is reserved, based on the identification information of the terminal apparatus transmitted from the 25information processing terminal (the meeting service obtains an identifier for the user based on the join request, compares the identifier for the user with the list of invitees for the meeting; and determines whether to connect the client device to the meeting based on the compare; see paragraphs [0042] – [0044] and Fig. 3).
Rosenburg discloses a meeting service server receives a user identification from a client device via an internet.
Rosenburg does not explicitly disclose using an information processing terminal to transmit the identification number.
 Carlson discloses an information processing terminal (the tabletop device; see and Fig. 2) configured to communicate with a terminal apparatus (the tabletop device receives user identification information from an RFID chip embedded in a badge of a user; see lines 1-12, col. 3), wherein the information processing terminal includes 15a communicator configured to transmit, to the information processing apparatus, identification information of the terminal apparatus received from the terminal apparatus (the table top device generates and transmits a message including the user identification information to a server system that is remote from the tabletop device; the server system contains calendar information associated with the one or more conference calls the user is scheduled to join in; see lines 26-42, col. 3),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg and Carlson to include an information processing terminal to read and transmit user identification information to a meeting service to avoid manual entering information for a scheduled meeting (see ABSTRACT of Carlson).

Regarding claim 3; Rosenburg discloses a meeting service server receives a user identification from a client device via an internet.
Rosenburg does not explicitly disclose using an information processing terminal to transmit the identification number without manual input of information from a user.
Carlson discloses the resource reservation system 15according to claim 1, wherein the information processing terminal transmits, to the information processing apparatus, the identification information of the terminal apparatus received from the terminal apparatus, without accepting manual input of 20information from a user (the tabletop device receives user identification information from an RFID chip embedded in a badge of a user; see lines 1-12, col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg and Carlson to include an information processing terminal to read and transmit user identification information to a meeting service to avoid manual entering information for a scheduled meeting (see ABSTRACT of Carlson).

Regarding claim 9; Rosenberg discloses a resource usage method performed by a 25resource reservation system, the resource reservation-118- system including an information processing apparatus (meeting server; see Fig. 1) configured to accept a request to use a resource that is reserved (receives from a client device a join request for a user to join a scheduled web-based meeting held in a personal meeting room; see paragraph [0040], Fig. 3 and Fig. 5); and determining, by the information processing apparatus, whether to allow usage of the resource that is reserved, based on the identification 15information of the terminal apparatus transmitted from the information processing terminal (the meeting service obtains an identifier for the user based on the join request, compares the identifier for the user with the list of invitees for the meeting; and determines whether to connect the client device to the meeting based on the compare; see paragraphs [0042] – [0044] and Fig. 3).
Rosenburg discloses a meeting service server receives a user identification from a client device via an internet. 
Rosenburg does not explicitly disclose using an information processing terminal to transmit the identification number.
 Carlson discloses 5an information processing terminal (the tabletop device; see and Fig. 2) configured to communicate with a terminal apparatus, the resource usage method comprising: transmitting (the tabletop device receives user identification information from an RFID chip embedded in a badge of a user; see lines 1-12, col. 3), by the information processing terminal to the information processing apparatus, 10identification information of the terminal apparatus received from the terminal apparatus (the table top device generates and transmits a message including the user identification information to a server system that is remote from the tabletop device; the server system contains calendar information associated with the one or more conference calls the user is scheduled to join in; see lines 26-42, col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg and Carlson to include an information processing terminal to read and transmit user identification information to a meeting service to avoid manual entering information for a scheduled meeting (see ABSTRACT of Carlson).

Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg; in view of Carlson; and in further view of Yamada et al. (US 2019/0012614 A1).

Regarding claim 2; Rosenburg discloses a resource reservation system to schedule a meeting held in a personal meeting room.
The combination of Rosenburg and Carlson does not explicitly disclose marking the resource being used upon receiving a report that usage of the resource is allowed.
Yamada discloses the resource reservation system according to claim 1, wherein the information processing terminal displays a message that the resource is being used, upon receiving a report that usage of the resource is allowed (when the check-in is permitted, the display control unit of the meeting room terminal displays information indicating that a meeting room is in use; see paragraph [0337]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg, Carlson and Yamada to mark the meeting room is in use to properly manage reservation information database (see paragraph [0158] of Yamada).

Regarding claim 4; Rosenburg discloses the resource reservation system-114- according to claim 3, determine whether to allow usage of the resource based on the identification information of 10the terminal apparatus transmitted from the information processing terminal, without the identification information for identifying the reservation of the resource being transmitted from the information processing terminal (the meeting service obtains an identifier for the user based on the join request, compares the identifier for the user with the list of invitees for the meeting; and determines whether to connect the client device to the meeting based on the compare (no reservation id is needed); see paragraphs [0042] – [0044] and Fig. 3).
Rosenburg discloses a meeting service server permits or denies a join/check-in request based upon a received user identification.
The combination of Rosenburg and Carlson does not explicitly disclose a meeting service server permits or denies a check-in request based upon identification identifying a reservation.
Yamada discloses wherein the resource manager is configured to determine whether to allow usage of the resource based on whether identification information 5for identifying a reservation of the resource held in advance has been transmitted from the information processing terminal (the meeting room terminal transmits a check-in request comprising meeting identification information to the meeting management server; the meeting management server permits or denies the check-in request based on the received meeting identification information;  the meeting identification information identifying a reservation (reservation ID) of a meeting room (meeting room ID); see paragraphs [0335] – [0336], Fig. 26 and TABLE 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg, Carlson and Yamada to allow a check-in request based upon identification information identifying a reservation of resource to reduce an empty reservation (see paragraph [0005] of Yamada).

Regarding claim 5; Rosenburg discloses a meeting service server receives a user identification from a client device via an internet.
Rosenburg and Carlson does not explicitly disclose the user identification is transmitted via an information processing terminal. 
Carlson discloses the resource reservation system 20according to claim 1, wherein the resource manager is configured to acquire, from a first storage, identification information of a user of the terminal apparatus that is associated with the identification 25information of the terminal apparatus transmitted-115- from the information processing terminal (the table top device generates and transmits a message including the user identification information to a server system that is remote from the tabletop device; the server system contains calendar information associated with the one or more conference calls the user is scheduled to join in; see lines 26-42, col. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg and Carlson to include an information processing terminal to read and transmit user identification information to a meeting service to avoid manual entering information for a scheduled meeting (see ABSTRACT of Carlson).
The combination of Rosenburg and Carlson discloses transmitting user identification to a meeting service server via an information processing terminal.  
The combination of Rosenburg and Carlson does not explicitly disclose determining to allow usage of the resource based upon reservation information.
Yamada discloses determine to allow usage of the resource, upon determining that reservation information of the resource associated with the 5identification information of the user is registered in a second storage, the reservation information representing a start time of a reservation of the resource that is within a predetermined time period from a current time (when the current time is about 5 to 10 minutes before the start of the meeting, the check-in management unit permit a check-in; the meeting management server permits or denies the check-in request based on the received meeting identification information; the meeting identification information identifying a reservation (reservation ID) of a meeting room (meeting room ID); see paragraphs [0335] – [0336], Fig. 26 and TABLES 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg, Carlson and Yamada to allow a check-in request based upon identification and start time of a reservation in order to reduce an empty reservation (see paragraph [0005] of Yamada).

Regarding claim 6; Rosenburg discloses the resource reservation system 15according to claim 5, wherein determining that the identification information of the terminal apparatus transmitted from the information processing terminal is not stored in the first storage (the meeting service server determines if the user is on the list based upon a user identification; see Fig. 3).
Rosenburg discloses determining whether a client device is registered with a meeting room in the meeting service server.
The combination of Rosenburg and Carlson does not explicitly disclose registering the reservation ID and user identification in the meeting management server.
Yamada discloses 20the information processing apparatus is configured to request the information processing terminal to provide identification information for identifying the reservation of the resource, receive the identification information-116- for identifying the reservation of the resource input to the information processing terminal (the meeting room terminal transmits meeting identification information identifying a reservation (reservation ID) of a meeting room (meeting room ID) to the meeting server; see paragraphs [0335] – [0336] and TABLE 5), and register, in the first storage, the identification information of the user registered as 5a reserver of the reservation information and the identification information of the terminal apparatus, upon determining that the reservation information, which is identified by the identification information for identifying the reservation of the resource, 10represents the start time of the reservation that is within the predetermined time period from the current time (each reservation information in the reservation information DB includes, for each reservation IDs, an account of a reservation-making participant, a meeting name, a meeting room ID, a start and an end time of the meeting; see paragraphs [0135] -  [0136] and TABLE 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg, Carlson and Yamada to allow a check-in request based upon identification information identifying a reservation of resource to reduce an empty reservation (see paragraph [0005] of Yamada).

Regarding claim 7; Rosenburg discloses a meeting service server permits or denies a join/check-in request based upon received user identification.
The combination of Rosenburg and Carlson does not explicitly disclose determining to allow usage of the resource based on reservation identification within the predetermined time period from the current time.
Yamada discloses the resource reservation system according to claim 6, wherein the resource manager determines to allow usage of the resource, upon 20determining that the reservation information, which is identified by the identification information for identifying the reservation of the resource, represents the start time of the reservation that is within the predetermined time period from the current 25time (when the current time is about 5 to 10 minutes before the start of the meeting, the check-in management unit permits a check-in; the meeting management server permits or denies the check-in request based on the received meeting identification information;  the meeting identification information identifying a reservation (reservation ID) of a meeting room (meeting room ID); see paragraphs [0335] – [0336], Fig. 26 and TABLES 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg, Carlson and Yamada to allow usage of the resources based upon reservation identification within a predetermined time period in order to reduce an empty reservation (see paragraph [0005] of Yamada).

Regarding claim 8; Rosenburg discloses a meeting service server permits or denies a join/check-in request based upon received user identification.
The combination of Rosenburg and Carlson does not explicitly disclose inputting and transmitting reservation information to the meeting service server.
Yamada discloses the resource reservation system according to claim 6, wherein the information processing terminal, which is requested by the information processing apparatus to provide the identification information for 10identifying the reservation of the resource, is configured to display an input screen for inputting the identification information for identifying the reservation of the resource and accept input of the 15identification information for identifying the reservation of the resource (the expected participant selects a menu for receiving a check-in using the meeting identification information; the meeting identification information identifying a reservation (reservation ID) of a meeting room (meeting room ID); see paragraphs [0331], Fig. 26 and TABLE 5), and transmit the identification information for identifying the reservation of the resource to the information processing apparatus (the meeting identification information is transmitted to the meeting management server via the meeting room terminal; see paragraph [0335] and Fig. 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenburg, Carlson and Yamada to input and transmit reservation information to the meeting service server in order to be allowed usage of the reserved resource (see paragraph [0005] of Yamada). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415